DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 recites the limitation "the toggle DC voltage converter" in lines 14-15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17, 20, 21, 23-25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Stack et al. (US 4,340,881; “Stack”; reference of record) in view of Applicant’s Admitted Prior Art (See page. 1, line 20 through page 3, line 8 of the substitute specification filed 08/06/19).
Regarding claim 14, Stack teaches a circuit (Figure 1) assemblage for carrying out a comparison between a first signal (61) and a second signal (62) in consideration of a reference signal (60), the circuit assemblage comprising:
a first channel (through 56) in which the first signal is processed, and a second channel (through 58) in which the second signal is processed, a first differential amplifier (56), which obtains a first difference between the first signal (61) and the reference signal (60), and a first unit (70) for obtaining an absolute value, which obtains a first absolute value (78) from the first difference, being provided in the first channel, and a second differential amplifier (58), which obtains a second difference between the second signal (62) and the reference signal (60), and a second unit (72) for obtaining an absolute value, which obtains a second absolute value (80) from the second difference, being provided in the second channel; and

Stack fails to teach the circuit assemblage being configured to furnish a redundant voltage supply for a safety-relevant component.
However, it is well-known to those of ordinary skill in the art to provide vehicles with redundant power supplies for safety-relevant components. For example, see Applicant’s Admitted Prior Art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a redundant power supply to the circuit of Stack because such a modification would have provided the well-known benefit of back-up power for safety components.
As for claim 15, Stack teaches which is embodied to output, as a function of the comparison carried out by the comparator (82), an activation signal for a switch element (Steering mux 108).
As for claim 16, Stack teaches wherein the first unit (70) for obtaining an absolute value and the second unit (72) for obtaining an absolute value are each constituted by a rectifier (Col. 6, lines 6-7).
Stack fails to teach the rectifier units each constituted by a diode rectifier.
However, it is well-known to those of ordinary skill in the art to embody a rectifier with a diode rectifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embody the rectifier circuits of Stack with diode rectifiers because such a modification would have been a replacement with a well-
As for claims 17, 20, and 21, Stack teaches a reference DC voltage converter (15B) for outputting the reference voltage;
after the comparator (82), a switch (108) that determines a preferred signal;
an external, independent voltage source for furnishing a supply of power for the comparator (A comparator inherently uses an external voltage source).
As for claim 23, Stack teaches (see figure 1) a method for carrying out a comparison between a first signal (61) and a second signal (62) in consideration of a reference signal (60), comprising:
processing the first signal in a first channel (through 56) and processing the second signal in a second channel (through 58);
in the first channel, obtaining, by a first differential amplifier (56), a first difference between the first signal and the reference signal, and obtaining, by a unit (70) for obtaining an absolute value (78) obtains, a first absolute value from the first difference; and
in the second channel, obtaining, by a second differential amplifier (58), a second difference between the second signal and the reference signal, and obtaining, by a unit (72) for obtaining an absolute value (80), a second absolute value from the second difference; and
comparing, by a comparator (82), the first absolute value (78) with the second absolute value (80).

However, it is well-known to those of ordinary skill in the art to provide vehicles with redundant power supplies for safety-relevant components. For example, see Applicant’s Admitted Prior Art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a redundant power supply to the circuit of Stack because such a modification would have provided the well-known benefit of back-up power for safety components.
Regarding claims 24, 25, 27, and 28, Stack teaches activating a switch element (108) as a function of the comparison carried out by the comparator;
wherein one of the two signals is determined as a preferred signal (The signals are preferred/selected by mux 40);
wherein the circuit assemblage is deployed in a motor vehicle that includes the safety-relevant component and a non-safety-relevant component (The aircraft of Stack will includes safety-relevant components and non-safety-relevant components);
wherein the method is carried out in a motor vehicle that includes the safety-relevant component and a non-safety-relevant component (The aircraft of Stack will includes safety-relevant components and non-safety-relevant components).


Allowable Subject Matter
Claims 18-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Stack, taken alone or in combination with other references, fails to teach:
“a toggle DC voltage converter.”, as set forth in claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 16, 2021